Judgment directed *942in favor of defendant Schumann upon the merits, with costs, upon the ground that we think that chapter 4 of the Laws of 1918, as amended by-chapter 81 of those laws, together with the order of the Ice Comptroller made thereunder, fixing prices, whether constitutional and valid or not, constituted “ unforeseen difficulties ” in the way of Schumann’s performance of his contract with plaintiff within the meaning of the terms of that contract. Jenks, P. J., Mills, Putnam, Kelly and Jaycox, JJ., concurred.